 

Exhibit 10.16

 

[WEST LOGO TO APPEAR HERE]

 

To:

 

Todd B. Strubbe

   

From:

 

Thomas B. Barker

   

Date:

 

February 10, 2003

             

Re:

 

2003 Compensation Plan

   

--------------------------------------------------------------------------------

 

Your 2003 compensation plan for your employment as President and CEO of West
Direct, Inc. (the “Company”) is as follows:

 

1.   Your base salary will be $250,000. Should you elect to voluntarily
terminate your employment, you will be compensated for your services through the
date of your actual termination per your Employment Agreement.

 

2.   The rate factors used to calculate your pre-tax profit bonus are being
revised according to the schedule below. You are eligible to receive a quarterly
performance bonus based on each quarter’s pre-tax profit growth when compared to
the same quarter the previous year. A negative differential will result in a
loss carry forward to be applied to future bonus calculations. The bonus will be
calculated by multiplying the year-to-date pre-tax profit differential times the
rate factor from the table below minus bonuses paid year-to-date for the
respective calendar year. This factor assumes no changes in the inter-company
transfer pricing environment.

 

Rate Factor

.075

 

3.   All pre-tax, pre-corporate allocation profit and net income objectives are
based upon the Company’s operations and will not include profit and income
derived from mergers, acquisitions, joint ventures or other non-operating income
unless specifically and individually included upon completion of the
transaction.

 

4.   At the discretion of Board of Directors for you’re the Company, you may
receive an additional bonus based on your companies and your individual
performance.

 

5.   The benefit plans, as referenced in Section 7(h), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the 1996 Stock Incentive Plan.

 

By:

 

/s/    TODD B. STRUBBE

--------------------------------------------------------------------------------

   

Employee—Todd B. Strubbe